Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 1 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 2 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 3 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 4 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 5 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 6 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 7 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 8 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 9 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 10 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 11 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 12 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 13 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 14 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 15 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 16 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 17 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 18 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 19 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 20 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 21 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 22 of 23
Case 21-07923   Doc 1-1   Filed 06/29/21 Entered 06/29/21 11:22:49   Desc Petition
                                   Page 23 of 23
